Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered August 29, 2003. The order granted defendants’ motion for an order dismissing the action for lack of subject matter jurisdiction.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court (DDR Real Estate Servs., Inc. v Burnham Pacific Props., Inc., 1 Misc 3d 802 [2003]). Present—Pine, J.P., Hurlbutt, Scudder, Martoche and Lawton, JJ.